 1
 2
 3
                                                 JS-6                    O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   TONY HONG,                         )   Case No. CV 18-08519 DDP (SSx)
                                        )
12                     Plaintiff,       )
                                        )
13        v.                            )   ORDER GRANTING DEFENDANTS’
                                        )   MOTIONS TO DISMISS
14   RECREATIONAL EQUIPMENT,            )
     INC.,                              )
15                                      )   [Dkt. 22, 23]
                       Defendants.      )
16                                      )
     ___________________________        )
17
          Presently before the court are two motions to dismiss or, in
18
     the alternative, transfer venue, filed separately by Defendants
19
     Recreational Equipment, Inc. (“REI”) and Samuel Krieg (“Krieg”), an
20
     individual.   Having considered the submissions of the parties and
21
     heard oral argument, the court grants the motions and adopts the
22
     following Order.
23
     I.   Background
24
           Plaintiff, a resident of Los Angeles, California, created
25
     “Tree Rings,” an illustration depicting the tree rings of a tree
26
     trunk.    (Complaint ¶ 7.)     Plaintiff obtained a copyright
27
     registration for Tree Rings.       (Id.)   Krieg, a resident of Idaho,
28
     creates and sells specialty climbing bags.       (Complaint ¶ 10.)
 1   Krieg allegedly sold climbing bags bearing some variant of
 2   Plaintiff’s Tree Rings design, both through Krieg’s own website and
 3   to Defendant REI, which in turn sold the bags at its own retail
 4   stores and on its website.     (Id. ¶¶ 11-12.)   Plaintiff’s Complaint
 5   alleges copyright causes of action against both Krieg and REI.
 6         Plaintiff filed his Complaint on October 3, 2018.     Ninety-two
 7   days later, on January 3, 2019, Plaintiff personally served the
 8   Complaint on REI.    On February 1, 2019, this Court ordered
 9   Plaintiff to show cause, no later than February 8, why this action
10   should not be dismissed for lack of prosecution against Krieg, who
11   had not yet been served.     (Dkt. 17.)   The court stated that it
12   would consider proof of service upon Krieg as an adequate response.
13   (Id.)    In accordance with this Court’s Order, on February 7, 2019,
14   Plaintiff filed a proof of service indicating that he had served
15   Krieg by mail in Idaho on February 1.      (Dkt. 18.)
16         Defendants now separately move to dismiss the Complaint for
17   lack of proper service and lack of personal jurisdiction.      In the
18   alternative, Defendants ask that this court transfer this matter to
19   the District of Idaho.
20   II.   Discussion
21         A.     Insufficient Service
22         A party may seek to dismiss a pleading for insufficient
23   service of process.    Fed. R. Civ. P. 12(b)(5).    In the face of a
24   challenge to the validity of service of process, the plaintiff
25   bears the burden of demonstrating effective service.      Brockmeyer v.
26   May, 383 F.3d 798, 801 (9th Cir. 2004).      Generally, a plaintiff
27   must serve a complaint within ninety days after the complaint is
28   filed.     Fed. R. Civ. P. 4(m).    Plaintiff here, however, served

                                           2
 1   Defendant REI one day late.1    Thus, REI argues, the Complaint must
 2   be dismissed.   District courts, however, “have broad discretion to
 3   extend time for service under Rule 4(m).”    Efaw v. Williams, 473
 4   F.3d 1038, 1041 (9th Cir. 2007).    REI appears to have suffered no
 5   prejudice from the one day delay in service, and this Court
 6   therefore declines to dismiss Plaintiff’s claims against REI for
 7   failure to timely serve.
 8        Krieg, like REI, argues that the Complaint should be dismissed
 9   as to him because he was not served within ninety days of the
10   filing of the Complaint.    However, Rule 4(m), which imposes the
11   ninety day deadline, also provides that courts may, after the
12   expiration of the ninety day period, order that service be made
13   within a specific time.    Fed. R. Civ. P. 4(m).   Consistent with
14   Rule 4(m), this Court’s February 1 Order to Show Cause required
15   Plaintiff to file a proof of service before February 8.2    Plaintiff
16   did so.   Accordingly, this Court declines to dismiss the Complaint
17   as to Krieg for failure to timely serve.
18        Krieg raises an additional argument that, even putting aside
19   timeliness issues, service on him was defective.    Krieg argues that
20   Plaintiff failed to serve him as required under Rule 4(e)(2), which
21   does not permit service by mail.    Fed. R. Civ. P. 4(e)(2).
22   Plaintiff, however, does not claim to have served Krieg in
23   accordance with Rule 4(e)(2).    Rather, Plaintiff claims to have
24
          1
            The ninetieth day was January 1, 2019, a holiday.    See Fed.
25   R. Civ. P. 26(a)(1)(C).
26        2
            Courts are somewhat divided on the question whether mailed
     service pursuant to California Code of Civil Procedure § 415.40 is
27   effective on the date of mailing or ten days thereafter. See,
     e.g., Friedman v. Conair Corp., No. CV11-04156 JAK, 2011 WL
28   13220461, at *2-3 (C.D. Cal. July 12, 2011).

                                        3
 1   served Krieg pursuant to Rule 4(e)(1), which provides that service
 2   can be made by “following state law for serving a summons in an
 3   action brought in courts of general jurisdiction in the state where
 4   the district court is located . . . .”   Fed. R. Civ. P. 4(e)(1).
 5   Under California Code of Civil Procedure § 415.40, “[a] summons may
 6   be served on a person outside [California] . . . by sending a copy
 7   of the summons and of the complaint to the person to be served by
 8   first-class mail, postage prepaid, requiring a return receipt.”
 9   Cal. Code Civ. Pro. § 415.40.
10        Krieg does not appear to dispute that Plaintiff complied with
11   Section 415.40.   Instead, Krieg argues that service was
12   nevertheless defective because Plaintiff failed to comply with the
13   requirements of California Code of Civil Procedure § 415.30, which
14   requires that mailed service on an individual within California
15   also include an acknowledgment of receipt.   Cal. Code Civ. Pro. §
16   415.30.   This Court is not aware of, nor does Krieg cite, any
17   authority for the proposition that a plaintiff who properly
18   executes service under Section 415.40 must also meet the
19   requirements of Section 415.30.    To the contrary, California courts
20   have reiterated that “with service by mail on a defendant outside
21   the state, no executed acknowledgment of receipt is required.”
22   Bolkiah v. Superior Court, 74 Cal. App. 4th 984, 1000 (1999).
23   There is no deficiency in service warranting dismissal.
24        B.    Personal Jurisdiction
25        Both Defendants also seek to dismiss the Complaint for lack of
26   personal jurisdiction.   District courts have the power to exercise
27   personal jurisdiction to the extent authorized by the law of the
28   state in which they sit.   Fed. R. Civ. P. 4(k)(1)(A); Panavision

                                        4
 1   Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998).    When
 2   a defendant moves to dismiss under Federal Rule of Civil Procedure
 3   12(b)(2), the plaintiff bears the burden of demonstrating that the
 4   court may properly exercise personal jurisdiction over the
 5   defendant. Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir.
 6   2006); Bohara v. Backus Hosp. Med. Benefit Plan, 390 F.Supp.2d 951,
 7   961 (CD. Cal. 2005) (citing Ziegler v. Indian River Cty., 64 F.3d
 8   470, 473 (9th Cir. 1995)).   California’s long-arm statute
 9   authorizes personal jurisdiction coextensive with the Due Process
10   Clause of the United States Constitution.   Cal. Civ. Code § 410.10.
11   Thus, this Court can exercise personal jurisdiction over a
12   nonresident defendant when that defendant has “at least ‘minimum
13   contacts’ with the relevant forum such that the exercise of
14   jurisdiction ‘does not offend traditional notions of fair play and
15   substantial justice.’”; see also Schwarzenegger v. Fred Martin
16   Motor Co., 374 F.3d 797, 800-01 (9th Cir. 2004) (citing Int’l Shoe
17   Co. v. Wash., 326 U.S. 310, 316 (1945)).    The contacts must be of
18   such a quality and nature that the defendants could reasonably
19   expect to be “haled into court there.”   World-Wide Volkswagen v.
20   Woodson, 444 U.S. 286, 297 (1980).
21        A district court may exercise either general or specific
22   personal jurisdiction over non-resident defendants.   Fed. Deposit
23   Ins. Corp. v. British-Am. Ins. Co., 828 F.2d 1439, 1442 (9th Cir.
24   1987). A court may exercise general jurisdiction when the
25   defendant’s activities within the forum state are so “continuous
26   and systematic” as to render them essentially at home in the forum
27   state.   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.
28   915, 919 (2011).   A court may exercise specific jurisdiction when

                                       5
 1   there is an affiliation between the forum and the underlying
 2   controversy, i.e., an activity that takes place in the forum state
 3   and is therefore subject to the state’s regulation. Walden v.
 4   Fiore, 571 U.S. 277, 284-85 (2014).
 5         Here, Plaintiff argues that this Court has specific
 6   jurisdiction over both Defendants.       (Opposition to Krieg motion at
 7   5; Opposition to REI motion at 8-12).       Courts in this circuit apply
 8   a three prong test when analyzing specific jurisdiction:
 9         (1) the non-resident defendant must purposefully direct his
           activities to or consummate some transaction with the forum
10         or resident thereof; or perform some act by which he
           purposefully avails himself of the privilege of conducting
11         activities in the forum, thereby invoking the benefits and
           protections of its laws; (2) the claim must be one which
12         arises out of or relates to the defendant's forum-related
           activities; and (3) the exercise of jurisdiction must
13         comport with fair play and substantial justice.
14   Schwarzenegger, 374 F.3d at 802.    Once the plaintiff satisfies the
15   first two prongs of the test, the burden shifts to the defendant to
16   show that exercising personal jurisdiction would be unreasonable.
17   Id.
18         Under the first prong of the specific jurisdiction test, the
19   plaintiff must show that the defendant purposefully directed his
20   activities toward the forum state or purposefully availed himself
21   of the privilege of conducting activities there.       Id.   Purposeful
22   direction “requires that the defendant ... have (1) committed an
23   intentional act; (2) expressly aimed at the forum state; and (3)
24   causing harm that the defendant knows is likely to be suffered in
25   the forum state.”   Id. at 803 (quoting Dole Food Co. v. Watts, 303
26   F.3d 1104, 1111 (9th Cir. 2002)).       Here, Plaintiff has not
27   demonstrated that Krieg, a resident of Idaho, purposefully directed
28   his activities toward California.       Although this Court must take

                                         6
 1   Plaintiff’s uncontroverted allegations as true and resolve all
 2   conflicts in affidavits in Plaintiff’s favor, Plaintiff cannot
 3   “simply rest on the bare allegations of its complaint.”
 4   Schwarzenegger, 374 F.3d at 800.        In a copyright case such as this
 5   one, an allegation that a defendant knowingly infringed the
 6   copyright of a known forum resident does not, without more, support
 7   the exercise of specific jurisdiction.      Axiom Foods, Inc. v.
 8   Acerchem Int’l, Inc., 674 F.3d 1064, 1069-70 (9th Cir. 2017).
 9   Although the Complaint alleges that Krieg intentionally infringed
10   upon Plaintiff’s copyright, Krieg’s declaration states that he
11   encountered the design on the internet and that it was presented as
12   “copyright free,” unaccompanied by any copyright management
13   information.   (Krieg Decl. ¶ 5.)   Plaintiff has submitted no
14   evidence to the contrary.
15        The only other allegations of purposeful direction cited by
16   Plaintiff are (1) that Krieg’s website does not specifically
17   restrict California purchasers from completing online transactions,
18   (2) Krieg sold to REI, which itself has physical locations in
19   California, and (3) some of Krieg’s designs bear “California
20   motifs.”   (Mot. at 9.)   Even if true, these allegations are
21   insufficient to constitute purposeful direction.      “The placement of
22   a product into the stream of commerce, without more, is not an act
23   purposefully directed toward a forum state[,]” even where the
24   defendant is aware “that the stream of commerce may or will sweep
25   the product into the forum state . . . .”      Holland Am. Line Inc. v.
26   Wartsila N. Am., Inc., 485 F.3d 450, 459 (9th Cir. 2007); see also
27   Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1231 (9th
28   Cir. 2011) (“Not all material placed on the Internet is, solely by

                                         7
 1   virtue of its universal accessibility, expressly aimed at every
 2   state in which it is accessed.”).
 3        Both parties’ arguments are less developed with respect to
 4   REI, a Washington resident.    Plaintiff, for his part, largely
 5   repeats the unconvincing arguments discussed above.   The only
 6   significant additional allegation is that REI has several retail
 7   locations within California.   There is no evidence or allegation,
 8   however, that REI ever displayed or sold a product bearing
 9   Plaintiff’s copyrighted image in any of its California stores.3
10   Thus, even assuming that REI’s physical presence in California
11   constitutes purposeful availment of the privilege of conducting
12   business in California, Plaintiff has failed to make a prima facie
13   showing that his claim arises out of REI’s California-related
14   activities and, therefore, that this court can exercise specific
15   jurisdiction over REI.
16
17
18
19
20
21
22
23
24
          3
            Mavrix Photo is distinguishable. There, a non-resident
25   allegedly published infringing photos relating to the “California-
     centered celebrity and entertainment industries” on a website that
26   displayed advertisements directed to Californians. As stated
     above, however, “[n]ot all material placed on the Internet is,
27   solely by virtue of its universal accessibility, expressly aimed at
     every state in which it is accessed.” Mavrix Photo, 647 F.3d at
28   1231.

                                         8
 1   III. Conclusion
 2        For the reasons stated above, Defendants’ motions to dismiss
 3   are GRANTED, for lack of personal jurisdiction.4   5


 4
 5
 6
 7
 8   IT IS SO ORDERED.
 9
10
11   Dated: May 15, 2019
                                            DEAN D. PREGERSON
12                                          United States District Judge
13
14
15
16
17
18
19
20
21
22
23
          4
            This court has “broad discretion” over Plaintiff’s request
24   for jurisdictional discovery. Data Disc, Inc. v. Sys. Tech.
     Assocs., Inc., 557 F.2d 1280, 1285 n.1 (9th Cir. 1977). Although
25   discovery may be appropriate in cases where relevant facts are
     disputed, this does not appear to be such a case. Id.
26   Accordingly, Plaintiffs’ request for jurisdictional discovery is
     denied.
27
          5
            Having dismissed the Complaint, the court need not and does
28   not address defendants’ arguments regarding transfer of venue.

                                      9
